DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/11/2022 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 09/11/2022 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The claims have not overcome the claim rejections as shown below. 
Claims 1-30 are pending. 

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Tsai fails to teach or suggest the element of “receiving from the base station an indication of which beam to use for UL transmission”, because Tsai does not disclose that a base station sends any signal to a UE.

Examiner respectfully disagrees. Tsai recites in paragraph [0066] “Based on 3GPP RAN2#94 meeting minutes, one NR eNB corresponds to one or more Transmission/Reception Points (TRPs)”, [0143] “Base Station (BS): a network central unit in NR which is used to control one or multiple TRPs which are associated with one or multiple cells. Communication between BS and TRP(s) is via fronthaul. The BS could also be referred to as a central unit (CU), eNB, or NodeB”, and [0144] “Transmission/Reception Point (TRP): a transmission and reception point provides network coverage and directly communicates with UEs. The TRP could also be referred to as a distributed unit (DU)”. Tsai discloses that one base station (BS) corresponds to multiple TRPs where the BS controls the multiple TRPs. Tsai shows in Fig. 12 a random access procedure between a UE and a BS (eNB). Fig. 12 shows the BS communicating with the UE, where the UE receives content resolution message (Msg4) from the BS (eNB). Tsai further shows in Fig. 19 the random access involving multiple TRPs. The eNB/5G BS communicates with the UE via the TRPs. Tsai further shows in Fig. 30 and paragraph [0267] that a BS transmits a signal to the UE via TRPs and vice versa. Tsai also shows in Fig. 31 and paragraph [0283] that the BS communicates with the UE via the TRP for a random access procedure. Therefore, Tsai discloses that the UE receives signals (i.e. Msg4) from the BS (via TRPs) during the random access procedure. Tsai discloses in paragraph [0264] that the Msg4 indicates which UE beam should be used by the UE to transmit any following UL transmission.

Zhao shows in Fig. 30 and paragraph [0431] that the bas station (gNB) is equipped with multiple TRPs in order to communicate the with a UE. Zhao recites in paragraph [0431] “When equipped with multiple panels and/or multiple TRPs, a base station may transmit a first downlink signal (e.g., PDCCH, PDSCH, CSI-RS, SSB, and/or DMRS) with a first transmission beam (e.g., Tx beam at TRP 1 in FIG. 30) to a wireless device using a first Rx beam with a first panel (e.g., Panel 1 in FIG. 30). The base station may transmit a second downlink signal (e.g., PDCCH, PDSCH, CSI-RS, SSB, and/or DMRS) with a second transmission beam (e.g., Tx beam at TRP 2 in FIG. 30) to the wireless device using a second Rx beam with a second panel (e.g., Panel 2 in FIG. 30)” and [0463] “When equipped with multiple panels and/or multiple TRPs, a wireless device may transmit a first uplink signal (e.g., PUCCH, PUSCH, SRS, preamble) with a first transmission beam (e.g., Tx beam at panel 1 in FIG. 35) to a base station using a first Rx beam with a first TRP (e.g., TRP 1 in FIG. 35). The wireless device may transmit a second uplink signal (e.g., PUCCH, PUSCH, SRS, preamble) with a second transmission beam (e.g., Tx beam at panel 2 in FIG. 35) to the base station using a second Rx beam with a second TRP (e.g., TRP 2 in FIG. 35). The base station and the wireless device may determine the first Tx beam and the first Rx beam based one or more beam management procedures”. This also shows that the base station communicates with the UE via the TRPs, providing additional support to the teaching of Tsai.

Guo discloses in Fig. 15, paragraphs [0159]-[0163], Fig. 27 and paragraph [0214] that the network transmits a message to the UE to enable UE beamforming. The network provides a signaling to the UE to let the UE aware of the initial UE beam, which is used by the UE for UE beamforming and following UL transmission. Guo shows in Fig. 14 and paragraph [0123] “Network, e.g. BS and/or TRP, would transmit an indication, e.g. via RRC message, to request the UE to enable UE beamforming for the following/subsequent transmission and reception”. Thus, the network is the BS which communicates with the UE. This also shows that the base station communicates with the UE via the TRPs, providing additional support to the teaching of Tsai.

Thus, based on the prior arts of Tsai and Zhou, and the response to arguments presented above the independent claim 1 is rendered unpatentable. Independent claim 17 recites similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. Similarly, based on the prior arts of Tsai and Guo, the independent claims 9 and 24 are rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0020487), hereinafter “Tsai” in view of Zhou et al. (US 2022/0104187), hereinafter “Zhou”.

As to claim 1, Tsai teaches a method performed by a processor of a wireless device for managing uplink spatial filter configuration (Tsai, Fig. 2, [0044], [0051], Fig. 3, [0054], Fig. 28, the UE with a processor that controls the operations of the UE, including the determination of beams during a random access procedure. [0060], [0159], the UE performs beamforming which is a signal processing technique to form beams by combining elements in a phased array of antennas), comprising: 
sending an initial access signal using two or more spatial filters (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2), respective uplink (UL) receive (Rx) point in communication with a base station (Tsai, Fig. 5, Fig. 11, Fig. 14, Fig. 19, Figs. 29-31, the TRPs are connected and communicate with the base station (eNB/Central Unit)); 
receiving from the base station an indication of which beam to use for UL transmissions (Tsai, Fig. 12, [0143], Fig. 19, [0213], the 5G base station (BS) controls the TRPs, where the contention resolution message (msg4) is transmitted by the eNB to the UE. The eNB/5G BS communicates with the UE via the TRPs. Fig. 28, [0264], the TRP transmits the Msg4 to the UE indicating which UE beam should be used by the UE to transmit any following UL transmission); and 
sending another signal using the spatial filter corresponding to the indicated beam (Tsai, Fig. 12, [0143], Fig. 19, [0213], Fig. 28, [0264], the UE communicates the following UL transmission using the indicated UE beam with the 5G BS).  

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 1, wherein each spatial filter directs a beam to a respective uplink (UL) receive (Rx) point in communication with a base station.

However, Zhou teaches wherein each spatial filter directs a beam to a respective uplink (UL) receive (Rx) point in communication with a base station (Zhou, Fig. 9B, [0273], the UE performs beamforming. Fig. 35, [0463], the UE transmits a preamble with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). Figs. 36-37, [0471], the transmission of the UL signal via a TX beam at a Panel is performed via a spatial domain filter. Fig. 12, Figs. 30, 35, the gNB performs a random access procedure with the UE, where the communication between the gNB and the UE is via TRPs. The TRPs are connected and communicate with the base station (gNB)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

As to claim 2, Tsai teaches wherein the initial access signal comprises a Random Access Channel (RACH) preamble (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure).  

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 3, wherein the initial access signal comprises a reference signal.

As to claim 3, Zhou teaches wherein the initial access signal comprises a reference signal (Zhou, [0247]-[0248], the UE transmits uplink DM-RSs via PUSCH and PUCCH. Fig. 35, [0463], the UE transmits the first uplink signal (SRS, PUCCH, PUSCH, preamble) with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 4, wherein the initial access signal comprises a Demodulation Reference Signal (DMRS).  

As to claim 4, Zhou teaches wherein the initial access signal comprises a Demodulation Reference Signal (DMRS) (Zhou, [0247]-[0248], the UE transmits uplink DM-RSs via PUSCH and PUCCH. Fig. 35, [0463], the UE transmits the first uplink signal (SRS, PUCCH, PUSCH, preamble) with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2)).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 5, wherein sending the initial access signal using two or more spatial filters comprises sending a number of symbols of the initial access signal using each of the two or more spatial filters.

As to claim 5, Zhou teaches wherein sending the initial access signal using two or more spatial filters comprises sending a number of symbols of the initial access signal using each of the two or more spatial filters (Zhou, Fig. 4A, [0239], the uplink transmitter performs the functions of generating complex-valued symbols, mapping the symbols to layers, precoding the symbols, etc. [0247]-[0248], the UE transmits uplink DM-RSs via PUSCH and PUCCH. Fig. 35, [0463], the UE transmits the first uplink signal (SRS, PUCCH, PUSCH, preamble) with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). The DM-RSs are mapped to OFDM symbols (1 or 2 adjacent symbols). The UE is configured with a maximum number of DM-RS symbols for PUSCH and PUCCH).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

As to claim 7, Tsai teaches wherein sending the initial access signal using two or more spatial filters (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2) comprises: 
receiving from the base station a downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 28, [0263], the threshold is transmitted by the base station to the UE via system information, where the threshold is used for pathloss and Msg1 (preamble) transmission by the UE); 
determining whether a downlink path loss of a signal received from the base station meets the downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 20, Fig. 28, [0263], Fig. 29, the UE transmits the Msg1 (preamble) based on the pathloss. The UE monitors the broadcast signals to determine the best or qualified beams (better or greater than a threshold). The threshold is transmitted by the base station to the UE via system information. As shown in Fig. 29, the BS is connected to the TRPs to transmit the broadcast signals to the UE to perform the measurements and comparison with a threshold for a quality of the beams (i.e. pathloss)); and 
sending the initial access signal using two or more spatial filters (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2) in response to determining that the downlink path loss of the signal from the base station meets the downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 20, Fig. 28, [0263], Fig. 29, the UE transmits the Msg1 (preamble) based on the pathloss. The UE monitors the broadcast signals to determine the best or qualified beams (better or greater than a threshold). The threshold is transmitted by the base station to the UE via system information. As shown in Fig. 29, the BS is connected to the TRPs to transmit the broadcast signals to the UE to perform the measurements and comparison with a threshold for a quality of the beams (i.e. pathloss)).  

As to claim 17, Tsai teaches a wireless device (Tsai, Fig. 2, [0044], [0051], Fig. 3, [0054], Fig. 28, the UE with a processor that controls the operations of the UE, including the determination of beams during a random access procedure. [0060], [0159], the UE performs beamforming which is a signal processing technique to form beams by combining elements in a phased array of antennas), comprising: 
a processor configured with processor executable instructions to (Tsai, Fig. 2, [0044], [0051], Fig. 3, [0054], the memory stores program code which is executed by the CPU/processor to control the operations of the device): 
send an initial access signal using two or more spatial filters (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2), respective uplink (UL) receive (Rx) point in communication with a base station (Tsai, Fig. 5, Fig. 11, Fig. 14, Fig. 19, Figs. 29-31, the TRPs are connected and communicate with the base station (eNB/Central Unit)); 
receive from the base station an indication of which beam to use for UL transmissions (Tsai, Fig. 12, [0143], Fig. 19, [0213], the 5G base station (BS) controls the TRPs, where the contention resolution message (msg4) is transmitted by the eNB to the UE. The eNB/5G BS communicates with the UE via the TRPs. Fig. 28, [0264], the TRP transmits the Msg4 to the UE indicating which UE beam should be used by the UE to transmit any following UL transmission); and 
send to the base station another signal using the spatial filter corresponding to the indicated beam (Tsai, Fig. 12, [0143], Fig. 19, [0213], Fig. 28, [0264], the UE communicates the following UL transmission using the indicated UE beam with the 5G BS).  

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 17, wherein each spatial filter directs a beam to a respective uplink (UL) receive (Rx) point in communication with a base station.

However, Zhou teaches wherein each spatial filter directs a beam to a respective uplink (UL) receive (Rx) point in communication with a base station (Zhou, Fig. 9B, [0273], the UE performs beamforming. Fig. 35, [0463], the UE transmits a preamble with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). Figs. 36-37, [0471], the transmission of the UL signal via a TX beam at a Panel is performed via a spatial domain filter. Fig. 12, Figs. 30, 35, the gNB performs a random access procedure with the UE, where the communication between the gNB and the UE is via TRPs. The TRPs are connected and communicate with the base station (gNB)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

As to claim 18, Tsai teaches wherein the processor is configured with processor executable instructions to perform operations such that the initial access signal comprises a Random Access Channel (RACH) preamble (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure).  

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 19, wherein the processor is configured with processor executable instructions to perform operations such that the initial access signal comprises a reference signal.

As to claim 19, Zhou teaches wherein the processor is configured with processor executable instructions to perform operations such that the initial access signal comprises a reference signal (Zhou, [0247]-[0248], the UE transmits uplink DM-RSs via PUSCH and PUCCH. Fig. 35, [0463], the UE transmits the first uplink signal (SRS, PUCCH, PUSCH, preamble) with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 20, wherein the processor is configured with processor executable instructions to send a number of symbols of the initial access signal using each of the two or more spatial filters.

As to claim 20, Zhou teaches wherein the processor is configured with processor executable instructions to send a number of symbols of the initial access signal using each of the two or more spatial filters (Zhou, Fig. 4A, [0239], the uplink transmitter performs the functions of generating complex-valued symbols, mapping the symbols to layers, precoding the symbols, etc. [0247]-[0248], the UE transmits uplink DM-RSs via PUSCH and PUCCH. Fig. 35, [0463], the UE transmits the first uplink signal (SRS, PUCCH, PUSCH, preamble) with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). The DM-RSs are mapped to OFDM symbols (1 or 2 adjacent symbols). The UE is configured with a maximum number of DM-RS symbols for PUSCH and PUCCH).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

As to claim 22, Tsai teaches wherein the processor is configured with processor executable instructions to: 
receive from the base station a downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 28, [0263], the threshold is transmitted by the base station to the UE via system information, where the threshold is used for pathloss and Msg1 (preamble) transmission by the UE); 
determine whether a downlink path loss of a signal received from the base station meets the downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 20, Fig. 28, [0263], Fig. 29, the UE transmits the Msg1 (preamble) based on the pathloss. The UE monitors the broadcast signals to determine the best or qualified beams (better or greater than a threshold). The threshold is transmitted by the base station to the UE via system information. As shown in Fig. 29, the BS is connected to the TRPs to transmit the broadcast signals to the UE to perform the measurements and comparison with a threshold for a quality of the beams (i.e. pathloss)); and 
send the initial access signal using two or more spatial filters (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2) in response to determining that the downlink path loss of the signal from the base station meets the downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 20, Fig. 28, [0263], Fig. 29, the UE transmits the Msg1 (preamble) based on the pathloss. The UE monitors the broadcast signals to determine the best or qualified beams (better or greater than a threshold). The threshold is transmitted by the base station to the UE via system information. As shown in Fig. 29, the BS is connected to the TRPs to transmit the broadcast signals to the UE to perform the measurements and comparison with a threshold for a quality of the beams (i.e. pathloss)).

Claims 6, 8, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0020487), hereinafter “Tsai” in view of Zhou et al. (US 2022/0104187), hereinafter “Zhou” and further in view of Guo et al. (US 2018/0034515), hereinafter “Guo”.

Tsai and Zhou teach the claimed limitations as stated above. Tsai and Zhou do not explicitly teach the following features: regarding claim 6, wherein sending the initial access signal using two or more spatial filters comprises:
receiving from the base station a signal indicating a dense deployment environment; and 
sending the initial access signal using two or more spatial filters in response to receiving the signal indicating the dense deployment environment.  

As to claim 6, Guo teaches wherein sending the initial access signal using two or more spatial filters comprises:
receiving from the base station a signal indicating a dense deployment environment (Guo, Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], an indication to enable UE beamforming is transmitted by the BS to the UE. The base station is in a deployment comprised of multiple TRPs communicating with the UE. The indication is used by the UE to determine UE beams and use UE beamforming for further communications in the environment with multiple TRPs); and 
sending the initial access signal using two or more spatial filters in response to receiving the signal indicating the dense deployment environment (Guo, [0042], Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], based on the indication to enable UE beamforming for communication in the environment with multiple TRPs, the UE transmits multiple UL RSs via UE beamforming to the TRP1 and TRP2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai and Zhou to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

As to claim 8, Tsai teaches wherein sending the initial access signal using two or more spatial filters (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2) comprises: 
sending a first signal of a RACH procedure (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure).

Tsai and Zhou teach the claimed limitations as stated above. Tsai and Zhou do not explicitly teach the following features: regarding claim 8, receiving from the base station an indication of uplink reference signal resources; and 
sending the initial access signal using two or more spatial filters on the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal.

However, Guo teaches receiving from the base station an indication of uplink reference signal resources (Guo, [0131]-[0132], the BS provides an indication to the UE, where the indication includes configuration of UE beam specific UL reference signal); and 
sending the initial access signal using two or more spatial filters on the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal (Guo, [0131]-[0132], [0152], Fig. 15, [0153], [0159], the UE transmits UL reference signals (RSs) via the UE beam specific UL reference signal configuration using UE beamforming to the TRPs. [0151], UL transmission timing for the UL transmission is also included in the indication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai and Zhou to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

Tsai and Zhou teach the claimed limitations as stated above. Tsai and Zhou do not explicitly teach the following features: regarding claim 21, wherein the processor is configured with processor executable instructions to: 
receive from the base station a signal indicating a dense deployment environment; and 
send the initial access signal using two or more spatial filters in response to receiving the signal indicating the dense deployment environment.  

As to claim 21, Guo teaches wherein the processor is configured with processor executable instructions to: 
receive from the base station a signal indicating a dense deployment environment (Guo, Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], an indication to enable UE beamforming is transmitted by the BS to the UE. The base station is in a deployment comprised of multiple TRPs communicating with the UE. The indication is used by the UE to determine UE beams and use UE beamforming for further communications in the environment with multiple TRPs); and 
send the initial access signal using two or more spatial filters in response to receiving the signal indicating the dense deployment environment (Guo, [0042], Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], based on the indication to enable UE beamforming for communication in the environment with multiple TRPs, the UE transmits multiple UL RSs via UE beamforming to the TRP1 and TRP2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai and Zhou to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

As to claim 23, Tsai teaches wherein the processor is configured with processor executable instructions to: 
send a first signal of a RACH procedure (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure).

Tsai and Zhou teach the claimed limitations as stated above. Tsai and Zhou do not explicitly teach the following features: regarding claim 23, receive from the base station an indication of uplink reference signal resources; and 
send the initial access signal using two or more spatial filters on the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal.

However, Guo teaches receive from the base station an indication of uplink reference signal resources (Guo, [0131]-[0132], the BS provides an indication to the UE, where the indication includes configuration of UE beam specific UL reference signal); and 
send the initial access signal using two or more spatial filters on the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal (Guo, [0131]-[0132], [0152], Fig. 15, [0153], [0159], the UE transmits UL reference signals (RSs) via the UE beam specific UL reference signal configuration using UE beamforming to the TRPs. [0151], UL transmission timing for the UL transmission is also included in the indication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai and Zhou to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

Claims 9-11, 14-16, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0020487), hereinafter “Tsai” in view of Guo et al. (US 2018/0034515), hereinafter “Guo”.

As to claim 9, Tsai teaches a method performed by a processor of a base station for managing uplink spatial filter configuration (Tsai, Fig. 2, [0044], [0051], Fig. 3, [0054], Fig. 28, the base station (eNB) with a processor that controls the operations of the base station, including the determination of beams during a random access procedure. [0060], [0148]-[0149], the eNB performs beamforming which is a signal processing technique to form beams by combining elements in a phased array of antennas. [0159], the UE performs beamforming which is a signal processing technique to form beams by combining elements in a phased array of antennas), comprising:
receiving from a wireless device an initial access signal on two or more beams via two or more uplink (UL) receive (Rx) points in communication with the base station (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. Figs. 10-12, [0143], Fig. 19, [0213], Fig. 29, the base station is connected to the TRPs and controls the TRPs).

Tsai teaches the claimed limitations as stated above. Tsai further discloses that an indication is transmitted to the UE in order to perform the following UL transmission using the indicated UE beam with the 5G BS (Tsai, Fig. 12, [0143], Fig. 19, [0213], Fig. 28, [0264]). However, Tsai does not explicitly teach the following features: regarding claim 9, determining which of the two or more beams provides a better received signal; 
sending from the base station an indication of the better of the two or more beams to the wireless device; and 
receiving from the wireless device another signal on the indicated better of the two or more beams via a corresponding UL Rx point.

However, Guo teaches determining which of the two or more beams provides a better received signal (Guo, Fig. 14, [0123], the network is the base station. Fig. 15, [0159]-[0160], [0162]-[0163], the network (base station) measures the UL RSs received from the UE to determine the UE beam to be used by the UE. Fig. 27, [0214], the network node transmits the indication to enable UE beamforming for the UE, and also transmits a first signaling to the UE to make the UE aware of UE beam to be used for a transmission after UE beamforming is enabled); 
sending from the base station an indication of the better of the two or more beams to the wireless device (Guo, Fig. 14, [0123], the network is the base station. Fig. 15, [0159]-[0160], [0162]-[0163], the network (base station) measures the UL RSs received from the UE to determine the UE beam to be used by the UE. The network (base station) provides a signaling to the UE to let the UE aware of the initial UE beam, which is used by the UE for UE beamforming and following UL transmission. Fig. 27, [0214], the network node transmits the indication to enable UE beamforming for the UE, and also transmits a first signaling to the UE to make the UE aware of UE beam to be used for a transmission after UE beamforming is enabled); and 
receiving from the wireless device another signal on the indicated better of the two or more beams via a corresponding UL Rx point (Guo, Fig. 15, [0159]-[0160], [0162]-[0163], the network (base station) measures the UL RSs received from the UE to determine the UE beam to be used by the UE. The network (base station) provides a signaling to the UE to let the UE aware of the initial UE beam, which is used by the UE for UE beamforming and following UL transmission. The UE transmits the UL message (i.e. complete Msg) via the indicated UE beam via the corresponding TRP. Fig. 27, [0214], the network node transmits the indication to enable UE beamforming for the UE, and also transmits a first signaling to the UE to make the UE aware of UE beam to be used for a transmission after UE beamforming is enabled).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

As to claim 10, Tsai teaches wherein the initial access signal comprises a Random Access Channel (RACH) preamble (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure).  

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 11, wherein the initial access signal comprises a reference signal.

As to claim 11, Guo teaches wherein the initial access signal comprises a reference signal (Guo, [0042], Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], based on the indication to enable UE beamforming for communication in the environment with multiple TRPs, the UE transmits multiple UL RSs via UE beamforming).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 14, further comprising: 
sending to the wireless device a signal indicating a dense deployment environment; 
wherein receiving from the wireless device the initial access signal via two or more UL Rx points on two or more beams comprises receiving from the wireless device the initial access signal on two or more beams responsive to the signal indicating the dense deployment environment.  

As to claim 14, Guo teaches further comprising: 
sending to the wireless device a signal indicating a dense deployment environment (Guo, Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], an indication to enable UE beamforming is transmitted by the BS to the UE. The base station is in a deployment comprised of multiple TRPs communicating with the UE. The indication is used to determine UE beams and use UE beamforming for further communications in the environment with multiple TRPs); 
wherein receiving from the wireless device the initial access signal via two or more UL Rx points on two or more beams comprises receiving from the wireless device the initial access signal on two or more beams responsive to the signal indicating the dense deployment environment (Guo, [0042], Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], based on the indication to enable UE beamforming for communication in the environment with multiple TRPs, the UE transmits multiple UL RSs via UE beamforming to the TRP1 and TRP2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

As to claim 15, Tsai teaches wherein receiving from the wireless device the initial access signal on two or more beams (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. Figs. 10-12, [0143], Fig. 19, [0213], Fig. 29, the base station is connected to the TRPs and controls the TRPs) comprises: 
sending to the wireless device a downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 28, [0263], the threshold is transmitted by the base station to the UE via system information, where the threshold is used for pathloss and Msg1 (preamble) transmission by the UE) configured to enable the wireless device to determine whether a downlink path loss of a signal received from the base station meets the downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 20, Fig. 28, [0263], Fig. 29, the UE transmits the Msg1 (preamble) based on the pathloss. The UE monitors the broadcast signals to determine the best or qualified beams (better or greater than a threshold). The threshold is transmitted by the base station to the UE via system information. As shown in Fig. 29, the BS is connected to the TRPs to transmit the broadcast signals to the UE to perform the measurements and comparison with a threshold for a quality of the beams (i.e. pathloss)).

As to claim 16, Tsai teaches wherein receiving from the wireless device the initial access signal on two or more beams via two or more UL Rx points in communication with the base station (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. Figs. 10-12, [0143], Fig. 19, [0213], Fig. 29, the base station is connected to the TRPs and controls the TRPs) comprises: 
receiving a first signal of a RACH procedure (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure. The base station is connected to the TRPs and controls the TRPs).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 16, sending to the wireless device an indication of uplink reference signal resources; and 
receiving from the wireless device the initial access signal on the two or more beams via the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal.  

However, Guo teaches sending to the wireless device an indication of uplink reference signal resources (Guo, [0131]-[0132], the BS provides an indication to the UE, where the indication includes configuration of UE beam specific UL reference signal); and 
receiving from the wireless device the initial access signal on the two or more beams via the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal (Guo, [0131]-[0132], [0152], Fig. 15, [0153], [0159], the UE transmits UL reference signals (RSs) via the UE beam specific UL reference signal configuration using UE beamforming to the TRPs. [0151], UL transmission timing for the UL transmission is also included in the indication. The network (BS) receives the UL RSs from the UE and measures them to determine an UE beam).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

As to claim 24, Tsai teaches a base station (Tsai, Fig. 2, [0044], [0051], Fig. 3, [0054], Fig. 28, the base station (eNB) with a processor that controls the operations of the base station, including the determination of beams during a random access procedure. [0060], [0148]-[0149], the eNB performs beamforming which is a signal processing technique to form beams by combining elements in a phased array of antennas. [0159], the UE performs beamforming which is a signal processing technique to form beams by combining elements in a phased array of antennas), comprising: 
a processor configured with processor executable instructions to (Tsai, Fig. 2, [0044], [0051], Fig. 3, [0054], the memory stores program code which is executed by the CPU/processor to control the operations of the device): 
receive from a wireless device an initial access signal on two or more beams via two or more uplink (UL) receive (Rx) points in communication with the base station (Tsai, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. Figs. 10-12, [0143], Fig. 19, [0213], Fig. 29, the base station is connected to the TRPs and controls the TRPs).

Tsai teaches the claimed limitations as stated above. Tsai further discloses that an indication is transmitted to the UE in order to perform the following UL transmission using the indicated UE beam with the 5G BS (Tsai, Fig. 12, [0143], Fig. 19, [0213], Fig. 28, [0264]). However, Tsai does not explicitly teach the following features: regarding claim 24, determine which of the two or more beams provides a better received  signal; 
send from the base station an indication of the better of the two or more beams to the wireless device; and 
receive from the wireless device another signal on the indicated better of the two or more beams via a corresponding UL Rx point.  

However, Guo teaches determine which of the two or more beams provides a better received signal (Guo, Fig. 14, [0123], the network is the base station. Fig. 15, [0159]-[0160], [0162]-[0163], the network (base station) measures the UL RSs received from the UE to determine the UE beam to be used by the UE. Fig. 27, [0214], the network node transmits the indication to enable UE beamforming for the UE, and also transmits a first signaling to the UE to make the UE aware of UE beam to be used for a transmission after UE beamforming is enabled); 
send from the base station an indication of the better of the two or more beams to the wireless device (Guo, Fig. 14, [0123], the network is the base station. Fig. 15, [0159]-[0160], [0162]-[0163], the network (base station) measures the UL RSs received from the UE to determine the UE beam to be used by the UE. The network (base station) provides a signaling to the UE to let the UE aware of the initial UE beam, which is used by the UE for UE beamforming and following UL transmission. Fig. 27, [0214], the network node transmits the indication to enable UE beamforming for the UE, and also transmits a first signaling to the UE to make the UE aware of UE beam to be used for a transmission after UE beamforming is enabled); and 
receive from the wireless device another signal on the indicated better of the two or more beams via a corresponding UL Rx point (Guo, Fig. 15, [0159]-[0160], [0162]-[0163], the network (base station) measures the UL RSs received from the UE to determine the UE beam to be used by the UE. The network (base station) provides a signaling to the UE to let the UE aware of the initial UE beam, which is used by the UE for UE beamforming and following UL transmission. The UE transmits the UL message (i.e. complete Msg) via the indicated UE beam via the corresponding TRP. Fig. 27, [0214], the network node transmits the indication to enable UE beamforming for the UE, and also transmits a first signaling to the UE to make the UE aware of UE beam to be used for a transmission after UE beamforming is enabled).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

As to claim 25, Tsai teaches wherein the processor is configured with processor executable instructions such that the initial access signal comprises a Random Access Channel (RACH) preamble (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 26, wherein the processor is configured with processor executable instructions such that the initial access signal comprises a reference signal.  

As to claim 26, Guo teaches wherein the processor is configured with processor executable instructions such that the initial access signal comprises a reference signal (Guo, [0042], Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], based on the indication to enable UE beamforming for communication in the environment with multiple TRPs, the UE transmits multiple UL RSs via UE beamforming).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 28, wherein the processor is configured with processor executable instructions to: 
send to the wireless device a signal indicating a dense deployment environment; and 
receive from the wireless device the initial access signal on two or more beams responsive to the signal indicating the dense deployment environment.  

As to claim 28, Guo teaches wherein the processor is configured with processor executable instructions to: 
send to the wireless device a signal indicating a dense deployment environment (Guo, Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], an indication to enable UE beamforming is transmitted by the BS to the UE. The base station is in a deployment comprised of multiple TRPs communicating with the UE. The indication is used to determine UE beams and use UE beamforming for further communications in the environment with multiple TRPs); and 
receive from the wireless device the initial access signal on two or more beams responsive to the signal indicating the dense deployment environment (Guo, [0042], Figs. 6-7, [0115]-[0116], Fig. 14, [0123]-[0127], Fig. 15, [0153], [0159], based on the indication to enable UE beamforming for communication in the environment with multiple TRPs, the UE transmits multiple UL RSs via UE beamforming to the TRP1 and TRP2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

As to claim 29, Tsai teaches wherein the processor is configured with processor executable instructions to: 
send to the wireless device a downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 28, [0263], the threshold is transmitted by the base station to the UE via system information, where the threshold is used for pathloss and Msg1 (preamble) transmission by the UE) configured to enable the wireless device to determine whether a downlink path loss of a signal received from the base station meets the downlink path loss threshold (Tsai, Fig. 12, [0087]-[0089], Fig. 14, Fig. 20, Fig. 28, [0263], Fig. 29, the UE transmits the Msg1 (preamble) based on the pathloss. The UE monitors the broadcast signals to determine the best or qualified beams (better or greater than a threshold). The threshold is transmitted by the base station to the UE via system information. As shown in Fig. 29, the BS is connected to the TRPs to transmit the broadcast signals to the UE to perform the measurements and comparison with a threshold for a quality of the beams (i.e. pathloss)).

As to claim 30, Tsai teaches wherein the processor is configured with processor executable instructions to: 
receive a first signal of a RACH procedure (Tsai, Fig. 12, [0086]-[0088], Fig. 19, Fig. 20, Fig. 28, the UE transmits the Msg1 (preamble) via multiple beams to the TRP1 and TRP2. The Msg1 is a preamble of the RACH procedure. The base station is connected to the TRPs and controls the TRPs).

Tsai teaches the claimed limitations as stated above. Tsai does not explicitly teach the following features: regarding claim 30, send to the wireless device an indication of uplink reference signal resources; and 
receive from the wireless device the initial access signal on the two or more beams via the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal.

However, Guo teaches send to the wireless device an indication of uplink reference signal resources (Guo, [0131]-[0132], the BS provides an indication to the UE, where the indication includes configuration of UE beam specific UL reference signal); and 
receive from the wireless device the initial access signal on the two or more beams via the indicated uplink reference signal resources, wherein the initial access signal comprises an uplink reference signal (Guo, [0131]-[0132], [0152], Fig. 15, [0153], [0159], the UE transmits UL reference signals (RSs) via the UE beam specific UL reference signal configuration using UE beamforming to the TRPs. [0151], UL transmission timing for the UL transmission is also included in the indication. The network (BS) receives the UL RSs from the UE and measures them to determine an UE beam).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to have the features, as taught by Guo, in order to enable UE beamforming along with UL transmission power control and UL transmission timing control, where beamforming improves SNR and causes less interference between devices in the cells (Guo, [0161]-[0163], [0244]).

Claims 12-13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0020487), hereinafter “Tsai” in view of Guo et al. (US 2018/0034515), hereinafter “Guo” and further in view of Zhou et al. (US 2022/0104187), hereinafter “Zhou”.

Tsai and Guo teach the claimed limitations as stated above. Tsai and Guo do not explicitly teach the following features: regarding claim 12, wherein the initial access signal comprises a Demodulation Reference Signal (DMRS).

As to claim 12, Zhou teaches wherein the initial access signal comprises a Demodulation Reference Signal (DMRS) (Zhou, [0247]-[0248], the UE transmits uplink DM-RSs via PUSCH and PUCCH. Fig. 35, [0463], the UE transmits the first uplink signal (SRS, PUCCH, PUSCH, preamble) with a first transmission beam (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai and Guo to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

Tsai and Guo teach the claimed limitations as stated above. Tsai and Guo do not explicitly teach the following features: regarding claim 13, further comprising: 
sending a system information message comprising a number of symbols of the initial access symbol to be sent by the wireless device using each of the two or more beams; 
wherein receiving from the wireless device the initial access signal via two or more UL Rx points on two or more beams comprises receiving the number of symbols of the initial access signal on the two or more beams.  

As to claim 13, Zhou teaches further comprising: 
sending a system information message comprising a number of symbols of the initial access symbol to be sent by the wireless device using each of the two or more beams (Zhou, [0223], the configuration for initial access is transmitted via system information (SI). [0248], the base station configures the UE with a maximum number of DM-RS symbols, where the UE transmits the uplink signal (SRS, PUCCH, PUSCH, preamble) via a first transmission (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). The UE is configured with a maximum number of DM-RS symbols for PUSCH and PUCCH. [0251], the UE also configures the UE with a number of OFDM symbols for SRS. Fig. 35, [0463], the procedure for initial access including the transmission of RSs/preamble from the UE to the gNB via TRPs); 
wherein receiving from the wireless device the initial access signal via two or more UL Rx points on two or more beams comprises receiving the number of symbols of the initial access signal on the two or more beams (Zhou, [0223], the configuration for initial access is transmitted via system information (SI). [0248], the base station configures the UE with a maximum number of DM-RS symbols, where the UE transmits the uplink signal (SRS, PUCCH, PUSCH, preamble) via a first transmission (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). The UE is configured with a maximum number of DM-RS symbols for PUSCH and PUCCH. [0251], the UE also configures the UE with a number of OFDM symbols for SRS. Fig. 35, [0463], the procedure for initial access including the transmission of RSs/preamble from the UE to the gNB via TRPs).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai and Guo to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

Tsai and Guo teach the claimed limitations as stated above. Tsai and Guo do not explicitly teach the following features: regarding claim 27, wherein the processor is configured with processor executable instructions to: 
send a system information message comprising a number of symbols of the initial access symbol to be sent by the wireless device using each of the two or more beams; and 
receive the number of symbols of the initial access signal on the two or more beams.  

As to claim 27, Zhou teaches wherein the processor is configured with processor executable instructions to: 
send a system information message comprising a number of symbols of the initial access symbol to be sent by the wireless device using each of the two or more beams (Zhou, [0223], the configuration for initial access is transmitted via system information (SI). [0248], the base station configures the UE with a maximum number of DM-RS symbols, where the UE transmits the uplink signal (SRS, PUCCH, PUSCH, preamble) via a first transmission (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). The UE is configured with a maximum number of DM-RS symbols for PUSCH and PUCCH. [0251], the UE also configures the UE with a number of OFDM symbols for SRS. Fig. 35, [0463], the procedure for initial access including the transmission of RSs/preamble from the UE to the gNB via TRPs); and 
receive the number of symbols of the initial access signal on the two or more beams (Zhou, [0223], the configuration for initial access is transmitted via system information (SI). [0248], the base station configures the UE with a maximum number of DM-RS symbols, where the UE transmits the uplink signal (SRS, PUCCH, PUSCH, preamble) via a first transmission (TX beam at Panel 1) and second transmission beam (TX beam at Panel 2) to the base station (gNB) using the first RX beam with a first TRP (TRP 1) and the second RX beam with a second TRP (TRP 2). The UE is configured with a maximum number of DM-RS symbols for PUSCH and PUCCH. [0251], the UE also configures the UE with a number of OFDM symbols for SRS. Fig. 35, [0463], the procedure for initial access including the transmission of RSs/preamble from the UE to the gNB via TRPs).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai and Guo to have the features, as taught by Zhou, in order to improve system throughput and transmission robustness for a wireless communication in a high frequency (e.g., above 6 GHz) (Zhou, [0463]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473